UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest reported)January 23, 2008 IELEMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-29331 76-0270295 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 279, Lyndeborough, New Hampshire, 03082 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (603) 654-2488 17194 Preston Road, Suite 102, PMB 341, Dallas, TX75248 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities The following sets forth certain sales of unregistered securities since the Company's last periodic report. On January 22, 2008 the Company issued a total of 3,173,612 post split (50,777,778 pre-split) shares of its common stock to the below recipients in exchange for the release of indebtedness in the total amount of $203,111.The indebtedness was converted to shares of common stock at per share price of $0.004 pre split as adjusted to $.064 post split.The shares were issued in reliance on Section 3(9) of the Securities Act of 1933. David S. Eichholz – 312,500 shares Elizabeth H. Eichholz – 50,000 shares Daniel A. Eichholz – 53,125 shares Gail B. Eichholz – 43,750 shares Greg Hirsch – 62,500 shares Brent J. Savage – 625,000 shares Joseph N. Bell, Jr. – 62,500 shares Chuck Palefsky – 187,500 shares Daniel Nagelberg – 150,000 shares Neal Johnson – 312,500 shares Ron Coutu – 62,500 shares Benjamin S. Eichholz, as agent – 256,250 shares Jackqueline German – 9,375 shares Benjamin S. Eichholz – 546,875 shares Laurence B. Straus – 156,250 shares Robert R. Rowley – 234,375 shares GDBC, Inc. – 204,862 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IELEMENT CORPORATION Date: January 30, 2008 By: /s/Susan Pursel Name:Susan Pursel Title:Chief Executive Officer
